Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-16-2008

Wilson v. Brown
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2328




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Wilson v. Brown" (2008). 2008 Decisions. Paper 1730.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1730


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-61                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                      NO. 07-2328
                                   ________________

                                   DAVID WILSON,
                                      Appellant

                                            v.

DEVON BROWN; TERRENCE MOORE; EDWARD KOCSERHA; KEVEN SAVOY;
   SCO. SILUAR; SCO LAZHRUS; JOHN DOE; JANE DOE ET AL.; LYDELL
SHERRER; SCO PARKS; SCO MCDANIEL; JOHN AND JANE DOES 1 THROUGH
          7; GARY LASSITER; MAURICE PARKS; ROBERT SILVA
                 ____________________________________

                    On Appeal From the United States District Court
                              For the District of New Jersey
                             (D. N.J. Civ. No. 04-cv-03637)
                       District Judge: Honorable Joel A. Pisano
                    _______________________________________

  Submitted For Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or Summary
              Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 21, 2007

              Before:    MCKEE, RENDELL and SMITH, Circuit Judges

                            (Opinion Filed: January 16, 2008)
                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      David Wilson, a New Jersey state prisoner proceeding pro se, appeals from an

order of the United States District Court for the District of New Jersey granting summary
judgment in favor of prison officials and employees in his civil rights action. Because

this appeal does not raise a substantial question, we will summarily affirm the District

Court’s order.

       Wilson’s civil rights action arose out of two separate incidents. First, while

Wilson was incarcerated at East Jersey State Prison in a unit known as “6 Wing,” a fire

occurred in the middle of the night and destroyed the unit. 6 Wing was comprised of

modular trailers connected by common areas. Wilson had been living there for about one

year before the fire, which was caused by an accidental electrical malfunction. Wilson

testified that he inhaled a lot of smoke as a result of the fire. He claimed that prison

officials and employees violated his Eighth Amendment right to safe conditions of

confinement and to medical care after the fire.

       In granting summary judgment for the prison officials and employees on this

claim, the District Court correctly held that Wilson failed to produce any evidence

supporting his allegation that he was housed under conditions subjecting him to an

unreasonable risk of death or injury by fire. The record reflects that 6 Wing was not

equipped with sprinklers, but that the unit had smoke detectors and fire extinguishers.

Although Wilson also argued that two correctional officers were asleep and unprepared to

react to the fire when it began, we agree with the District Court that there is no evidence

supporting the conclusion that the officers were deliberately indifferent to a substantial

risk of harm to the inmates. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). The



                                              2
record also does not reflect that an issue of fact exists as to whether Wilson was deprived

of medical care. Wilson testified that he received medical treatment on the night of the

fire and thereafter.

       The second incident from which Wilson’s complaint arose occurred after he was

transferred to North State Prison. A correctional officer electronically let Wilson out of

his cell to shower. Wilson testified that, on his way back to his cell, Officer Parks was

inside the unit with the nurse. Wilson stated that they should have been on the other side

of the gate because the unit is typically locked down, and there is no movement, during

showers. When Wilson saw the nurse, he turned and told Parks that he was going back in

the shower. Parks, however, told Wilson to come with him.

       Parks handcuffed Wilson, and then let himself and the nurse outside the gate.

Wilson asked Parks to take the handcuffs off of him, but Parks refused. According to

Wilson, Parks threatened to lock him up and give him “a disciplinary,” and told him to

“lock in.” Wilson Dep. at 95. Wilson told Parks that it was not the protocol for Parks to

lock him in his cell with handcuffs, and asked Parks why he was doing so. Parks asked

Wilson if he was refusing to lock in, which was Wilson’s warning that Parks would call

in other officers who deal with misbehaving inmates.

       Wilson told Parks that he was not refusing to lock in, and he went in his cell with

the handcuffs on. Once locked in, Wilson called for Parks several times, but Parks

ignored him. Wilson, who was still undressed, covered himself up, waited for Parks, and



                                             3
eventually fell asleep. The next morning, another officer found Wilson with the

handcuffs on and took him to the medical unit, where Wilson stated he was placed in

protective custody. Several days later, he returned to the unit. Parks received a ten-day

suspension from work for neglect of duty because he failed to remove the handcuffs.

Wilson claimed in his complaint that Parks violated his Eighth Amendment rights by

subjecting him to excessive force.1

       The Eighth Amendment’s prohibition of cruel and unusual punishment necessarily

excludes from constitutional recognition de minimis uses of physical force, provided that

the use of force is not of a sort repugnant to the conscience of mankind. Hudson v.

McMillian, 503 U.S. 1, 9 (1992). Although we do not hold that leaving an inmate in his

cell in handcuffs can never rise to the level of an Eighth Amendment violation, we

conclude that the facts of this case fall short of establishing a constitutional violation as a

matter of law. Wilson was not subjected to a use of force that was repugnant to the

conscience of mankind.

       Accordingly, we will summarily affirm the District Court’s order.




   1
    In their summary judgment motion, the defendants noted that Wilson testified that he
was diagnosed with “handcuff neuropathy” as a result of the incident. Because Wilson
did not submit any medical records or his deposition transcript, there is nothing in the
record establishing such a diagnosis. Based on the defendants’ evidence, the District
Court found that Wilson’s medical examination did not reveal any bruising, swelling, or
deficiency in range of motion.

                                               4